Case 1:18-cv-23329-RAR Document 138 Entered on FLSD Docket 09/16/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                Case No. 1:18-cv-23329-Ruiz/Becerra

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,

         Plaintiff,
  v.

  MANUEL V. FEIJOO; and
  MANUEL V. FEIJOO, M.D., P.A.,
  a Florida professional association,

         Defendants.

  ______________________________________/

    PLAINTIFF/COUNTERDEFENDANT’S RESPONSE TO ORDER TO SHOW CAUSE
               REGARDING DEFENDANTS’ MOTIONS IN LIMINE

         Plaintiff/Counterdefendant, State Farm Mutual Automobile Insurance Company

  (“Plaintiff”), by counsel hereby responds to the Court’s Order to Show Cause [Doc. 133] regarding

  the Motions in Limine [Docs. 68–69] filed by Defendants/Counterplaintiffs, Manuel V. Feijoo

  (“Dr. Feijoo”) and Manuel V. Feijoo, M.D., P.A. (the “Clinic”) (collectively, the “Defendants”),

  and states as follows:

         1.      Plaintiff did not file responses to Defendants’ Motions in Limine because, after

  reviewing the motions in the course of preparing responses to Defendants’ Motion for Summary

  Judgment and Defendants’ Statement of Material Facts in Support of Motion for Summary

  Judgment (Docs. 65–66) as well as its Answer to Defendants’ Counterclaim (Doc. 74), and

  reviewing Defendants’ responses to Plaintiff’s own motions (Docs. 70–73), Plaintiff did not

  initially ascertain objections to the relief requested in them. Plaintiff apologizes for any confusion

  or inconvenience this has caused the Court.
Case 1:18-cv-23329-RAR Document 138 Entered on FLSD Docket 09/16/2019 Page 2 of 4



         2.      In regards to Defendants’ second1 Motion in Limine [Doc. 69], Dr. Feijoo testified

  in his deposition that the Center for Medicare and Medicaid Services have not in the past initiated

  any disciplinary proceedings against him, and Plaintiff currently does not have evidence

  suggesting this testimony is inaccurate. Accordingly, Plaintiff does not object to entry of an Order

  in Limine precluding admission of evidence “that Dr. Feijoo ever entered into an agreement not to

  bill Medicare or Medicaid or that he was ‘flagged’” as requested by Defendants. [Doc. 69, ¶ 7]

         3.      As regards Defendants’ first Motion in Limine relating to Dr. Feijoo’s provision of

  hair restoration services [Doc. 68], Plaintiff does not intend to focus on those services, or in any

  manner disparage Dr. Feijoo for providing them, at trial. As such, Plaintiff does not object to an

  order in limine prohibiting Plaintiff from making critical or disparaging remarks regarding Dr.

  Feijoo’s provision of hair restoration services.

         4.      The fact that Dr. Feijoo has provided and/or continues to provide hair restoration

  services is, however, part of his background and experience as a medical practitioner, which are

  relevant to the claims and defenses in this case. Dr. Feijoo’s provision of hair restoration services

  may also be disclosed in other relevant evidence. For example, the signage on the front glass of

  the Clinic states that he provides “Hair Transplant” services, which is reflected in a photograph

  Plaintiff intends to admit into evidence. Allowing to the jury to see an accurate picture of Dr.

  Feijoo’s office as it presents to the public is not in any manner prejudicial to Defendants.

  Accordingly, Plaintiff respectfully submits that the Court should not enter an order in limine

  prohibiting any references to, or evidence of Dr. Feijoo’s provision of hair restoration services, as

  such an order would be overly broad and prejudicial to Plaintiff.




  1
    Plaintiff refers to these as Defendants’ “first” and “second” Motions in Limine based on the order
  in which they were filed with this Court.

                                                     2
Case 1:18-cv-23329-RAR Document 138 Entered on FLSD Docket 09/16/2019 Page 3 of 4



         5.      In addition, Plaintiff would note that Defendants’ Motions in Limine are

  procedurally defective on two counts. First, the Court’s Scheduling Order [Doc. 14] limited each

  party “to one motion in limine (other than Daubert motions).” Second, Defendants’ counsel did

  not attempt to confer with counsel for Plaintiff “in a good faith effort to resolve by agreement the

  issues” raised in the Motions in Limine, as required by Local Rule 7.1(a)(3), and neither of

  Defendants’ Motions in Limine include the mandatory certificates of pre-filing conference.

  Plaintiff is not requesting that Defendants’ Motions in Limine be struck on these procedural

  grounds. If, however, the Court will consider Defendants’ Motions in Limine despite these

  procedural defects, Plaintiff respectfully requests the Court to consider the above-stated arguments

  regarding Defendants’ first Motion in Limine.

         Dated this 16th day of September, 2019.

                                                       Respectfully submitted,

                                                       /s/ Kenneth P. Hazouri
                                                       KENNETH P. HAZOURI
                                                       Fla. Bar No. 019800
                                                       khazouri@dsklawgroup.com
                                                       ANDREW S. BALLENTINE
                                                       Fla. Bar No. 118075
                                                       aballentine@dsklawgroup.com
                                                       DEBEAUBIEN, SIMMONS, KNIGHT,
                                                         MANTZARIS AND NEAL, LLP
                                                       332 North Magnolia Avenue
                                                       Orlando, Florida 32801
                                                       Telephone: (407) 422-2454

                                                       —and—

                                                       DAVID I. SPECTOR
                                                       Fla. Bar No. 086540
                                                       david.spector@hklaw.com
                                                       KAYLA L. PRAGID
                                                       Fla. Bar No. 098738
                                                       kayla.pragid@hklaw.com
                                                       HOLLAND & KNIGHT LLP



                                                   3
Case 1:18-cv-23329-RAR Document 138 Entered on FLSD Docket 09/16/2019 Page 4 of 4



                                            222 Lakeview Avenue, Ste. 1000
                                            West Palm Beach, Florida 33401
                                            Telephone: (561) 833-2000
                                            Facsimile: (561) 650-8399

                                            Attorneys for Plaintiff/Counterdefendant




                                        4
